      Case 19-40490-elm13 Doc 31 Filed 05/15/19                  Entered 05/15/19 11:02:37           Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



Signed May 15, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION
                                                            §
  IN RE:                                                    §         CASE NUMBER: 19-40490-ELM
  WAIL HASAN EL EISAWI                                      §
  2924 MOSAIC CT                                            §                   CHAPTER 13
  GRAND PRAIRIE, TX 75052                                   §
                                                            §
                                                            §
                                                            §
         DEBTOR


               ORDER CONFIRMING CHAPTER 13 PLAN; VALUING COLLATERAL;
            ALLOWING DEBTOR'S ATTORNEY'S FEES; PROVIDING FOR A TRUSTEE'S
           RECOMMENDATION CONCERNING CLAIMS AND OTHER RELATED MATTERS
                  (WITH REVISIONS TO THE PLAN AS SPECIFIED HEREIN)

      It having been determined after at least thirty-one (31) days notice to all creditors, no hearing having been
  requested and no objection to Confirmation or Valuation having been timely filed, or if filed, having been
  overruled, resolved or withdrawn:

      That the Debtor's Chapter 13 Plan ("Plan") complies with all applicable provisions of Title 11 of the United
  States Code;
      That any fee, charge, or amount required under Chapter 13 of Title 28 of the United States Code or by the
  Plan to be paid before Confirmation has been paid;

      That the Plan has been proposed in good faith and not by any means forbidden by law;
    Case 19-40490-elm13 Doc 31 Filed 05/15/19                  Entered 05/15/19 11:02:37           Page 2 of 4
CASE NO. 19-40490-ELM
Debtor: WAIL HASAN EL EISAWI
                                                                                                           Page 2 of 4
    That the value, as of the effective date of the Plan, of property to be distributed under the Plan on account of
each unsecured claim is not less than the amount that would be paid on such claim if the estate of the Debtor was
liquidated unde Chapter 7 of Title 11 United States Code on such date;
    That the Plan provides that the holders of secured claims who have not accepted the Plan shall retain their
liens until the earlier of the payment of the underlying debt determined under non bankruptcy law or discharge
under Section 1328; and if this case is dismissed or converted without completion of the Plan, such lien shall also
be retained by such holder to the extent recognized by applicable non bankruptcy law; and the value, as of the
effective date of the Plan, of property to be distributed under the Plan on account of secured claims whose
holders have not accepted the Plan is not less than the amount of those claims; and as to holders of secured
claims who have not accepted the Plan, if property to be distributed pursuant to the Plan is in the form of periodic
payments, such payments will be in equal monthly amounts; and if the holder of the claim is secured by personal
property, the amount of such payments will not be less than the amount sufficient to provide to the holder of such
claim adequate protection during the period of the Plan; or the Debtor will surrender the property securing such
claim to such holder;
    That the action of the Debtor in filing the petition was in good faith;

     That the Debtor has paid all amounts that are required to be paid under a Domestic Support Obligation that
first became payable after the date of the filing of the petition, if the Debtor is required by a judicial or
administrative order or by statue to pay such Domestic Support Obligation;

    That the Debtor has filed all applicable Federal, State, and local tax returns as required by Section 1308 of
Title 11 of the United States Code;

    That no objection to Confirmation has been filed by the Trustee or any unsecured creditor, or if so, that the
Debtor will pay under the Plan, all Debtor's projected disposable income for the applicable commitment period,
to be applied to payments to unsecured creditors under the Plan;
    That Confirmation of the Debtor's Plan and the Valuation set forth therein have been recommended by the
Standing Chapter 13 Trustee; and

    That no further operating reports are necessary or required to be filed with the Standing Chapter 13 Trustee .

    IT IS THEREFORE ORDERED that the Debtor's Chapter 13 Plan filed on or about February 04, 2019 is
confirmed.
    IT IS FURTHER ORDERED that the Debtor shall pay to the Trustee the following:

    DEBTOR PAY SCHEDULE NO. 1               (WAIL HASAN EL EISAWI)

    PAYMENTS BEGINNING: 03/06/2019 FOR 10 MONTHS IN THE AMOUNT OF:                        $1,645.00
    PAYMENTS BEGINNING: 01/06/2020 FOR 50 MONTHS IN THE AMOUNT OF:                        $1,760.00

    FOR A TOTAL PLAN BASE AMOUNT OF: $104,450.00
    IT IS FURTHER ORDERED that allowed non-priority unsecured claims will be paid pro rata from the
greater of (1.) an unsecured creditor's pool of $0.00, or (2.) the value of Debtor's equity in non-exempt property
of $160.02 reduced by the payment of allowed Trustee's fees, administrative expenses, and allowed priority
claims.
    Case 19-40490-elm13 Doc 31 Filed 05/15/19                    Entered 05/15/19 11:02:37        Page 3 of 4
CASE NO. 19-40490-ELM
Debtor: WAIL HASAN EL EISAWI
                                                                                                          Page 3 of 4

   IT IS FURTHER ORDERED that, if applicable, cause exists to extend the term of the Plan beyond 36
months but not more than 60 months.

    IT IS FURTHER ORDERED that the Debtor's attorney, LEE LAW FIRM PLLC, is allowed a total fee not
to exceed $3,700.00 with $3,260.00 to be paid through the Plan by the Trustee, unless a greater amount is
approved by separate order of the Court after hearing on fee application.


    IT IS FURTHER ORDERED that for purposes of distribution under the plan, Section 506 and Section
1325 (a)(5) of the Bankruptcy code, the value of collateral securing any claim herein, annual percentage rate
and treatment of the claim secured thereby is as set forth in Section I of the Debtor's Chapter 13 Plan Containing
A Motion for Valuation herein confirmed, except:
                                                                               TREATMENT
                                                                     ANNUAL   (Monthly Payment
CREDITOR                     COLLATERAL/         CLAIM  COLLATERAL PERCENTAGE Direct, Surrender,
NAME                         COMMENT             AMOUNT   VALUE       RATE       or ProRata)
DEUTSCHE BANK NATIONAL HOMESTEAD CURRENT                 $0.00          $0.00         0.00%           $1,139.98
TRUST CO
DEUTSCHE BANK NATIONAL HOMESTEAD GAP/3/19-4/19       $2,279.96          $0.00         0.00%            ProRata
TRUST CO
DEUTSCHE BANK NATIONAL   HOMESTEAD/ARRS             $21,304.71          $0.00         0.00%            ProRata
TRUST CO
    IT IS FURTHER ORDERED that Executory Contracts and Unexpired Leases shall be treated as set forth in
Section I, Paragraph "K" of the Debtor's Chapter 13 Plan and Motion for Valuation herein confirmed, except :

                    ASSUME/           CURE              TERM
§ 365 Party         REJECT            AMOUNT           (APPROXIMATE)               TREATMENT

Not Applicable


    IT IS FURTHER ORDERED that the valuation of collateral subject to a 910 claim or listed as "Direct" is
not res judicata, collateral estoppel, or law of the case as to any party.

     IT IS FURTHER ORDERED that if a Claim is not paid during the Term (Approximate) shown in Section I,
Paragraphs D, E, H I, and/or K of the Plan, the Trustee shall continue to pay the Claim until it is paid in full, as
stated in Section II, Paragraph U of the Plan;


    IT IS FURTHER ORDERED that the Trustee is authorized to receive, endorse, and apply to any delinquent
payments under the Plan, any Income Tax Refund payable to Debtor during the pendency of this case, and apply
any IRS refund in excess of $2,000.00 per year pro rata to Debtor's allowed general unsecured creditors .

    IT IS FURTHER ORDERED that the Debtor shall not dispose of or encumber any non-exempt property or
release or settle any lawsuit or claim by Debtor prior to discharge without consent of the Trustee or order of the
Court after notice to the Trustee and all creditors.

    IT IS FURTHER ORDERED that the Standing Chapter 13 Trustee is hereby discharged from any liability
from the Debtor's operation of business and from any further duty to investigate the business of the Debtor or to
require further operating reports from Debtor.
    Case 19-40490-elm13 Doc 31 Filed 05/15/19                 Entered 05/15/19 11:02:37           Page 4 of 4
CASE NO. 19-40490-ELM
Debtor: WAIL HASAN EL EISAWI
                                                                                                          Page 4 of 4

    IT IS FURTHER ORDERED that pursuant to General Order 2017-01, as soon as practicable after the
governmental claims bar date, the Trustee shall prepare and serve on Debtor's counsel, all creditors who were
scheduled, all creditors who filed claims and any party that has filed a Notice of Appearance, a Trustee's
Recommendation Concerning Claims ("TRCC") and notice of hearing and pre-hearing conference thereon . The
TRCC may be deemed in part to be an Objection to Claims. Objections to the TRCC shall be filed within thirty
(30) days from the date of service of the TRCC. Unless an Objection is timely filed as to the amount or class of
any claim, the claim will be allowed or approved only as described in the TRCC, and such amount or class will
be binding on all parties without further order of the court. All unresolved objections to the TRCC shall be
deemed waived if not timely filed or if the proponent of any such objection fails to attend the Trustee's
pre-hearing conference or give the Trustee prior written notice that a hearing is necessary.
    IT IS FURTHER ORDERED that nothing herein or in the Plan shall determine the allowed amount or
class of any claim which matters are hereby reserved until after the applicable claims bar date and the Trustee's
Recommendation Concerning Claims has been filed. Valuation of collateral, interest rate, and treatment of
claims shall be as provided in the Plan or herein.



     IT IS FURTHER ORDERED that priority and unsecured creditors shall receive interest at the legal rate
from the petition date (priority first, then unsecured second) to the extent Debtor's equity in non-exempt property,
less trustee's fees, exceeds the principal amount of allowed priority and unsecured claims, pursuant to section
1325(a)(4) and section 726(a)(5) of the Bankruptcy Code.




                                           # # # END OF ORDER # # #
